United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1097
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Rodger C. Seratt

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                              Submitted: March 2, 2017
                               Filed: March 14, 2017
                                   [Unpublished]
                                   ____________

Before COLLOTON, ARNOLD, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       While Rodger Calvin Seratt was serving a two-year term of federal supervised
release for a June 2012 conviction, he was charged with several new offenses, and
was also arrested for thereby violating the terms of his supervised release. Following
his guilty pleas to the new offenses, the district court1 sentenced him to concurrent
41-month prison terms for each count, to be served consecutively to an 8-month
prison sentence imposed upon revoking his supervised release for the June 2012
conviction. In this pro se appeal, Mr. Seratt challenges the voluntariness of his guilty
pleas, and the Guidelines sentencing calculation for the new offenses. We affirm.

       Mr. Seratt contends that his pleas to the new offenses were involuntary
because–based on statements made at the change-of-plea hearing–he pleaded guilty
with the understanding that his sentences for the new offenses would be imposed to
run concurrently with any revocation sentence. Based on the following, we conclude
Mr. Seratt’s plea was knowing and voluntary. At the change-of-plea hearing, Mr.
Seratt confirmed that he understood his sentences on the new offenses would be at
the court’s discretion, that no one had promised him a particular sentence, and that
he understood the terms of the plea agreement. The district court also explained that
his pleas to the new offenses would result in the revocation of his supervised release
for the June 2012 conviction. Mr. Seratt chose to go forward with the pleas after the
government told the court it agreed not to object if the court decided to impose
concurrent sentences. See Hollis v. United States, 687 F.2d 257, 260 (8th Cir. 1982)
(where defendant understands sentencing decision is solely within trial court’s
discretion and confirms that he understands plea and that no promises were made
beyond plea agreement, plea will not be set aside as involuntary); cf. Clemmons v.
United States, 721 F.2d 235, 237-38 (8th Cir. 1983) (defendant’s “subjective belief,”
not based on promise, that sentences would be concurrent did not render plea
involuntary); Greathouse v. United States, 548 F.2d 225, 228 n.6 (8th Cir. 1977)
(guilty plea was voluntary even though counsel told defendant he believed federal
court would make federal sentence concurrent with state sentence).



      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.

                                          -2-
       We note that after Mr. Seratt chose to go forward with his plea, the district
court remarked that its “inclination” would be to impose concurrent sentences. While
the remark may have been inadvisable, cf. Fed. R. Crim. P. 11(c)(1), it did not
constrain the court’s discretionary sentencing power.

        Finally, Mr. Seratt’s challenges to the district court’s Guidelines calculation
lack merit. He cannot challenge the 4-level leadership-role enhancement in this court,
because he withdrew his objection to it in the district court, see United States v.
Thompson, 289 F.3d 524, 526-27 (8th Cir. 2002) (because defense counsel withdrew
objections to PSR, defendant was precluded from arguing objections on appeal); and
the enhancements for obstruction and amount of loss were supported by unobjected-
to facts in the presentence report, see United States v. Brooks, 648 F.3d 626, 629 (8th
Cir. 2011) (per curiam) (unless defendant objects to specific factual allegation
contained in presentence report, court may accept fact as true for sentencing
purposes); United States v. Phelps, 536 F.3d 862, 865 (8th Cir. 2008) (if defendant
fails to timely object to procedural sentencing error, it is reviewed for plain error).

      Accordingly, we affirm both the conviction and the sentence.
                     ______________________________




                                         -3-